PER CURIAM.
The petition for writ of habeas corpus for belated appeal is granted. Petitioner shall be allowed a belated appeal from the sentencing order rendered on July 26, 2000, in Santa Rosa County Circuit Court case numbers 98-0466-CF and 99-0384-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner *609qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
ERVIN, VAN NORTWICK and BROWNING, JJ., concur.